Citation Nr: 9906755	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from August 1947 to February 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) November 1994 rating decision which denied 
service connection for chronic headaches and bilateral 
hearing loss.

In February 1997, the case was remanded to the RO for 
additional development of the evidence.  Pursuant to the 
Board's remand, the RO by October 1998 rating decision 
granted service connection for bilateral hearing loss and 
assigned it a noncompensable evaluation.  

The record indicates that, in January 1999, the veteran filed 
a notice of disagreement with regard to the rating assigned 
his now service-connected bilateral hearing loss and 
requested a personal hearing.  Recently, the holding of the 
U.S. Court of Appeals for Veterans Claims (the Court, 
formerly the U.S. Court of Veterans Appeals) in Holland v. 
Brown, 9 Vet. App. 324, 328-29 (1996) (wherein it was held 
that an appeal of a service connection claim includes all 
benefits potentially available that stem from the essential 
elements of the claim) was reversed in Holland v. Gober, 124 
F.3d 226 (Fed. Cir. 1997), and thus, it is no longer binding 
precedent on the VA.  See also Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (overruling West v. Brown, 7 Vet. App. 
329 (1995) that a notice of disagreement (NOD) to a service 
connection claim translated into a NOD for other "down-
stream element[s]" such as the evaluation assigned or the 
effective date of the award).  In view of the foregoing, the 
veteran initiated a timely appeal with regard to the rating 
assigned his hearing loss disability via the January 1999 
notice of disagreement.  As that matter has not yet been 
adjudicated, it is referred back to the RO for appropriate 
action, including issuance of a statement of the case.  
38 C.F.R. § 19.26 (1998).


FINDING OF FACT

There is no current clinical diagnosis of chronic headaches; 
competent (medical) evidence of record does not show that the 
claimed chronic headaches are linked or related to service or 
one episode of symptoms of headaches treated in service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for chronic headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that her claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of her claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a report and 
treatment of dizziness, vertigo, and headaches in January 
1958; on examination, no pertinent abnormalities were noted 
and X-ray study of the skull was negative; it was indicated 
that his symptoms probably represented post-influenza 
vertigo, and they were noted to have slowly subsided over a 
period of a few days.  On medical examination in January 
1966, he reported experiencing dizziness, but no report or 
findings referable to headaches were made on examination.  On 
quadrennial medical examination, conducted for reserve 
purposes in November 1970, he reported a history of frequent 
or severe headaches, but no pertinent findings of abnormality 
were identified on clinical evaluation.  On quadrennial 
medical examination in April 1975, he denied a history or 
contemporaneous symptoms of frequent or severe headaches.

At an October 1996 Travel Board hearing, the veteran 
testified that he sustained acoustic trauma from the sound of 
a pistol that was discharged near his ears in service 
resulting, in pertinent part, in severe headache.  
Reportedly, he has experienced headaches, associated with 
dizziness, nausea, and vertigo since active service, noting 
that the severity and frequency of headache attacks increased 
when he was in noisy environments.  

VA outpatient treatment records from May 1994 to April 1997 
reveal intermittent reports of headaches.  In May 1994, the 
veteran reported continuous, right-sided headaches.  On 
examinations in May and November 1994, tension headaches were 
diagnosed.  In December 1994, it was indicated that he had a 
2-year history of headaches associated with loss of balance.  
On examination in September 1995, it was indicated that a 
1994 computerized tomography study performed in conjunction 
with reports of long history of headaches, was negative.  In 
February 1997, headaches were diagnosed.  In April 1997, he 
reported a history of neurovascular headaches and headaches 
precipitated by sudden movements, but neurological 
examination did not reveal any abnormality and no pertinent 
diagnosis was noted.  An undated medical record problem list 
indicated that the approximate date of onset of headaches was 
in 1960.  

On VA neurological examination in June 1997, the veteran 
reported a history of dizziness, lightheadedness, and 
headaches since active service, but he denied a history of 
head trauma; no pertinent findings referable to headaches 
were made on examination.  The examiner indicated that he was 
unable to relate his headaches to ear trauma.

In October 1997, a VA medical officer reviewed the medical 
record and provided an opinion regarding the veteran's 
claimed chronic headache disability.  He determined that his 
review of the evidence revealed no objective clinical 
evidence documenting the presence of any chronic headaches.  

Based on the foregoing, the Board finds that the claim of 
service connection for chronic headaches is not well 
grounded.  Although the veteran's service medical records do 
reveal one report of headaches, as discussed more fully 
above, a chronic headache disability was never shown to exist 
prior to service separation.  Moreover, although post-service 
clinical records reveal intermittent reports of headaches, 
associated with dizziness and vertigo, the aforementioned 
clinical evidence fails to establish an etiological link or 
nexus between isolated headache symptoms experienced during 
service and the headaches experienced and treated thereafter.  
The Board stresses that, although an undated VA problem list 
indicates that the approximate date of onset of headaches was 
in 1960, no clinical findings or rationale have been provided 
to support or corroborate such a conclusion.  Overall, the 
clinical evidence of records fails to disclose a current 
chronic headache disability of service origin (see VA medical 
opinion in October 1997).  In the absence of a current 
medical diagnosis of a chronic disability, the claim must be 
denied as not well grounded.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability there can be no valid claim).

The Board is mindful of the veteran's contention that a 
chronic headache disability had its onset during active 
service.  However, as he is a layperson, he is not qualified 
to render a medical diagnosis of a chronic disease, nor may 
he provide the etiological link between symptomatology which 
he experienced during service and his current symptomatology.  
See Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. 
App. at 494.  In order to establish the presence of a chronic 
disease or disability, and to show the etiological link 
between such disability and service, competent medical 
evidence is required.  See Libertine, 9 Vet. App. 521.  The 
Board stresses that, although the veteran is competent to 
testify with regard to the nature of the symptoms which he 
experienced in the past and which he experiences now, see 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is not 
competent to render a medical opinion that the headaches 
which he experienced in the service are of the same etiology 
as any pain which he may experience at the present. 

Finally, the Board notes that it is not contended by or 
behalf of the veteran that the claimed chronic headaches are 
related to any combat-related events.  Thus, 38 U.S.C.A. 
§ 1154(b) (West 1991) is inapplicable to his claim. 

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Service connection for chronic headaches is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

- 6 -


- 1 -


